--------------------------------------------------------------------------------

Exhibit 10.4


CAPITAL SOUTHWEST CORPORATION


Form of Non-Qualified Stock Option Agreement


Date of Grant:
   
Name of Optionee:
     
Number of Shares:
_____ Shares of Common Stock (the “Shares”)
   
Exercise Price Per Share:
$______per Share, which exceeds the Fair Market Value of the Shares as of the
Date of Grant as determined in accordance with the Capital Southwest Corporation
2009 Stock Incentive Plan, as amended (the “Plan”)
   
Expiration Date:
 
   
Vesting Schedule:
1/3 exercisable beginning on the Trigger Event  Date; an additional 1/3
exercisable beginning on the first anniversary of the Trigger Event Date; and
the final 1/3 exercisable beginning on the second anniversary of the Trigger
Event Date



Capital Southwest Corporation (the “Company”) hereby awards to the Optionee (the
“Optionee”) an option (the “Option”) to purchase from the Company, for the
exercise price per share set forth above (the “Exercise Price”), the number of
shares of Common Stock of the Company set forth above pursuant to the Plan.  The
Option is not intended by the parties hereto to be, and shall not be treated as,
an “incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).  The Option is not intended to be
a Qualified Performance-Based Award under the Plan.


To the extent not controlled by the terms and conditions contained in the Plan,
the terms and conditions of the Option granted hereby shall be governed by this
Non-Qualified Stock Option Agreement (the “Agreement”) as follows:
 

--------------------------------------------------------------------------------

1. No Right to Continued Employee Status



Nothing contained in this Agreement shall confer upon Optionee the right to the
continuation of his or her Employee status, or to interfere with the right of
the Company or other member of the Company Group, as applicable, to terminate
such relationship.



2. Vesting of Option



The Option shall vest in accordance with the Vesting Schedule set forth above.


For purposes hereof, “Trigger Event” means a transformative transaction intended
to increase the market value of the Company equity for the benefit of its
shareholders, which may involve, for example, a spinoff of one or more
wholly-owned subsidiaries of the Company (collectively, “Spinco”), a going
private transaction, a leveraged recapitalization, or termination of the
Company’s regulated investment company status and (b) “Trigger Event Date” means
the 90th day following the consummation of the Trigger Event, unless the Trigger
Event is a going private transaction, in which case the Trigger Event Date shall
be the closing date of such transaction.


Notwithstanding the foregoing, in the event of a Change of Control that occurs
on or following the consummation of a Trigger Event, all unvested Options shall
immediately vest in full.  Further, if the Trigger Event is effected through a
spinoff transaction in connection with which the Optonee’s employment is
transferred to Spinco, in the event a Change of Control of Spinco (substituting
Spinco for the Company in such definition) occurs following the consummation of
the Trigger Event, all unvested Options shall immediately vest in full.



3. Exercise; Transferability




(a) Exercise Method.  The Option shall be exercised by delivery to the Company
of (i) written notice of exercise stating the number of Shares being purchased
(in whole shares only) and such other information set forth on the form of
Notice of Exercise attached to this Agreement as Exhibit A and (ii) a check or
cash in the amount of the Exercise Price of the Shares covered by the notice (or
such other consideration as has been approved by the Board of Directors
consistent with the Plan).  Optionee may also exercise the Option through a
cashless exercise in accordance with the Plan and the Company’s rules and
procedures governing cashless exercises.  Any cashless exercise permitted
hereunder will be subject to any applicable limitations or restrictions imposed
under the Sarbanes-Oxley Act of 2002.




(b) Transferability.  Unless otherwise required by law, the Option shall not be
assignable or transferable other than by will, by the laws of descent and
distribution, or by a qualified domestic relations order, and may be exercised
during the lifetime of the Optionee only by the Optionee (or the Optionee’s
guardian or legal representative) or an alternate payee under a qualified
domestic relations order.

 

--------------------------------------------------------------------------------

4. Certain Adjustments



Adjustments to the Option shall be effected in accordance with Section 16(a) of
the Plan.  For the avoidance of doubt, in the event of any distribution of
shares of a Company subsidiary to Company shareholders in connection with a
spinoff transaction, the Company will retain the number of shares of such entity
that the Optionee would have received if the Optionee had exercised the Option
immediately prior to such distribution and the Optionee will additionally be
conveyed such shares and any dividends or other distributions received in
respect thereof upon the exercise of the Option.



5. Termination of Service



The transfer of Optionee’s employment to Spinco will not constitute a
Termination of Service under this Agreement and the Optionee will be considered,
for purposes of this Agreement, to be an Employee of the Company Group for so
long as Optionee’s employment with Spinco continues, notwithstanding that Spinco
ceases to be a subsidiary of the Company.



6. Notices



Any notice required to be given pursuant to this Agreement or the Plan shall be
in writing and shall be deemed to be delivered upon receipt or, in the case of
notices by the Company, five (5) days after deposit in the U.S. mail, postage
prepaid, addressed to Optionee at the address last provided by Optionee for his
or her employee records.



7. Modification, Extension and Renewal of Options



The Board or Committee, as described in the Plan, may modify, extend or renew
the Option or accept its surrender (to the extent not yet exercised) and
authorize the granting of a new option in substitution for it (to the extent not
yet exercised), subject at all times to the Plan, the Code, and the applicable
laws of the State of Texas.  Notwithstanding the foregoing provisions of this
Section 7, no modification shall, without the consent of the Optionee, alter to
the Optionee’s detriment or impair any rights of the Optionee under this
Agreement except to the extent permitted under the Plan.



8. Agreement Subject to Plan; Applicable Law



This Agreement is made pursuant to the Plan and shall be interpreted to comply
therewith.  A copy of the Plan is attached hereto.  Any provision of this
Agreement inconsistent with the Plan shall be considered void and replaced with
the applicable provision of the Plan.  This Agreement shall be governed by the
laws of the State of Texas and subject to the exclusive jurisdiction of the
courts therein.  Unless otherwise provided herein, capitalized terms used herein
that are defined in the Plan and not defined herein shall have the meanings set
forth in the Plan.
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on as of the
date first above written.


COMPANY:
 
CAPITAL SOUTHWEST CORPORATION
 
By:
Name:
Title:
 
OPTIONEE:
   
Name:
 
Address:

 

--------------------------------------------------------------------------------

EXHIBIT A


Capital Southwest Corporation


NON-QUALIFIED STOCK OPTION EXERCISE FORM


Date:
     
Attention:
 



The undersigned hereby elects to exercise all or a portion of the Options issued
to him/her by Capital Southwest Corporation (the “Company”) and dated _______
(the “Options”) and to purchase ____________ shares of common stock of the
Company (the “Shares”) at an exercise price of _______ Dollars ($___) per share
or an aggregate purchase price of ________________________ Dollars ($_______)
(the “Exercise Price”).  Pursuant to the terms of the Option Agreement the
undersigned has delivered the Exercise Price herewith in full in cash or
______________.


Please issue a certificate or certificates representing said shares of common
stock in the name of the undersigned.


By:
     
Typed Name:
     
Address:
 

 

--------------------------------------------------------------------------------

EXHIBIT B


Capital Southwest Corporation


INVESTMENT REPRESENTATION LETTER


Date:
     
Attention:
 



I am acquiring the Shares for investment purposes and not with a view to, or for
offer or sale in connection with, any distribution in violation of the
Securities Act or state securities laws.  I have such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of my investment in the Shares; and, I and any account for which I am
acting each are able to bear the economic risks of my or its investment.


By:
     
Typed Name:
     
Address:
 

 
 

--------------------------------------------------------------------------------